Pfeifer, J.
For the reasons that follow, we reverse the judgment of the court of appeals in part, affirm it in part, and reinstate all of the judgments rendered by the trial court.
I
The Claims against Buckeye Union
A
The appellate court reversed the trial court’s judgment, in part, because it held that the trial judge improperly instructed the jury that the $10,150,000 judgment in Leber I and the Leber I trial court’s finding of respondeat superior between the board and employees of the Sheriffs Department were binding on the parties in Leber II. The Lebers contest this reversal.
The law regarding contesting improper jury instructions on appeal is clearly articulated in Civ.R. 51(A), which provides:
“[A] party may not assign as error the giving or the failure to give any instruction unless the party objects before the jury retires to consider its verdict, stating specifically the matter objected to and the grounds of the objection. * * * ”
In the present case, Buckeye Union did not object to the trial judge’s informing the jury that the judgment against the board in Leber I was binding on the jury in Leber II. Instead, Buckeye Union objected to another portion of the same jury instruction that informed the jury of the trial court’s findings in the declaratory judgment action. Because Buckeye Union’s reason for objecting to the jury instruction is not the same as its reason for objecting at trial, Buckeye Union was precluded from arguing on appeal that this instruction was improper. See Schade v. Carnegie Body Co. (1982), 70 Ohio St.2d 207, 24 O.O.3d 316, 436 N.E.2d 1001, paragraph one of the syllabus. Thus, the appellate court’s reversal on this ground was improper.
B
The court of appeals determined that the Buckeye Union insurance policy did not cover Deputy Smith’s negligence nor did it cover the negligent training of Smith conducted by the Sheriffs Department. The appellate court strictly interpreted the insurance contract and found that only the board was covered by the policy. We disagree.
Endorsement No. CBP 677G of the Buckeye Union policy stated in relevant part:
*553“It is agreed that the ‘Persons Insured’ provision of Part VI [the general liability section] is amended to include any employee of the named insured while acting within the scope of his duties as such * *
The policy expressly based its rates on four hundred twenty-one employees of the board. Testimony at trial revealed that employees of the Sheriffs Department were included in these four hundred twenty-one employees insured by the policy.
The trial court correctly concluded that the Buckeye Union policy provided coverage for the negligent conduct of Deputy Smith and the negligent training of Smith conducted by members of the Sheriffs Department.
Thus, the court of appeals’ reversal on these grounds was improper.
C
On remand, the court of appeals determined that Buckeye Union was entitled to have the jury interpret the insurance contract. We disagree.
The interpretation of an insurance contract involves a question of law to be decided by a judge. In Erie Ins. Group v. Fisher (1984), 15 Ohio St.3d 380, 15 OBR 497, 474 N.E.2d 320, a unanimous court held:
“A declaratory judgment action filed by an insurer against an insured, the purpose of which is to construe an insurance policy and determine the insurer’s obligations to the insured, and is not for the purpose of determining liability in an action for the recovery of money, is properly triable to the court.” Id. at syllabus.
In the present case, the trial judge interpreted the insurance contract but allowed the jury to determine factual issues such as the presence of malice and fraud or deceit. The judge perfectly divided the responsibilities between himself and the jury.
Thus, the court of appeals’ reversal on these grounds was improper.
II
The Claims against Watts
The Lebers claim that they are entitled to reversal of the judgment in favor of Watts because the trial court failed to instinct the jury that the burden of proof was on Watts to prove that he did not breach the fiduciary duty owed to the board.
We disagree. The Lebers failed to object to Judge McMonagle’s instructions to the jury regarding the appropriate burden of proof. Thus, pursuant to Civ.R. 51(A), they are precluded from objecting to the instructions at the appellate level.
*554Accordingly, we affirm the decision of the court of appeals to the extent it upheld the judgment of the trial court in favor of Watts and against the Lebers.
Ill
Because the court of appeals erred in the ways discussed in this opinion, we reverse the judgment of the court of appeals, in part, and reinstate all of the trial court’s judgments. The findings of the jury should not be disturbed.

Judgment affirmed in part and reversed in part.

A.W. Sweeney, Douglas, Spellacy and F.E. Sweeney, JJ., concur.
Moyer, C.J., and Wright, J., dissent in part.
Leo Spellacy, J., of the Eighth Appellate District, sitting for Resnick, J.